Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 1 of 7 PageID: 122
                                                                              [Dkt. No. 18]


                      IN THE UNITED STATES DISTRICT COURT
                         FOR THE DISTRICT OF NEW JERSEY
                                 CAMDEN VICINAGE

     KELI HUNTER,
                                                                            Civil Action
     Plaintiff,                                                             No. 18-cv-
                                                                            10556 (RMB/JS)
           v.

     BETTER SPEECH AND FEEDING CENTER, INC.; and                            MEMORANDUM
     SPEECH PATH SERVICES, LLC; and                                         ORDER
     MELISSA MILES, as the Corporate Alter Ego

     Defendants.



BUMB, District Judge

         Thi    a    e    i    bef   e    he C              he    M     i     f    Defa

J dg e         ( M    i       ) [D   . N . 18] fi ed b           P ai       iff Ke i

Hunter ( P ai        iff ) on January 3, 2020. For the reasons set

forth below, Plaintiff               Motion will be denied without prejudice

to allow her to refile her Motion consistent with this

Memorandum Order.



Background

       Plaintiff Keli Hunter brings this suit against Defendants

Be   e    S eech a d Feedi g Ce              e , I c., ( Be       e     S eech ),

S eech Pa h Se           ice , LLC., ( S eech Pa h ), a d Me i                    a Mi e .

P ai     iff      Motion will be denied for several reasons. First,

P ai     iff ha      fai ed              e       e   e Be    e    S eech
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 2 of 7 PageID: 123



registered agent, as ordered by United States Magistrate Judge

Joel Schneider on May 8, 2019. [See Dkt. No. 12]. Second,

Plaintiff has failed to provide sufficient evidence against

Speech Path to warrant default judgment. Third, although

Plaintiff has properly served Melissa Miles in her individual

capacity, Plaintiff has not sufficiently established a basis for

Miles    individual liability.



I. Service upon and evidence against Better Speech

       P ai   iff   Complaint avers that Defendants Better Speech

and S eech Pa h     e e       ac i g    ge he , i   c   ce   , b   a d

each     he     beha f     i     hei   e       e    f P ai    iff H      e .

[Dkt. No. 1, pg. 2]. The Court, however, has not received any

evidence regarding the relationship between these two companies.

For example, the Plaintiff has not introduced any documents at

all, including pay stubs, that would indicate an employer-

employee relationship.

       P ai   iff   Amended Complaint [Dkt. No. 3], filed on July

25, 2018, adds Defendant Melissa Miles to the matter as the sole

Director of Better Speech, and the sole managing member of

Speech Path. Id. at 2. Plaintiff makes these assertions based on

   b ic b     i e   e     i      ec    d .   Plaintiff later provided the

Court with documentation from the Business Entity Information

and Records Service of the New Jersey Business Gateway
                                2
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 3 of 7 PageID: 124



indicating that Melissa Miles is a Director of Better Speech.

[Dkt. No. 9, Ex. D].

       While Defendant Miles was successfully served in her

individual capacity on April 6, 2019 [Dkt. No. 11], Plaintiff

has failed to comply with the order issued by Judge Schneider on

May 8, 2019. [Dkt. No. 12]. In that order, Judge Schneider

instructed the P ai     iff    ha ,      i       de         e   e Be    e   S eech,

plaintiff need only effect service once more [emphasis added]

upon Miles in her capacity a             he c         a i       di ec

pursuant to N.J. Ct. R. 4:4-4(a)(6).              [Dkt. No. 12, page 5].

Judge Schneider denied P ai       iff           Motion for alternative

service upon Better Speech and directed that P ai                  iff      may

serve Better Speech by personally serving Melissa Miles, in her

capacity as Director of Better Speech, pursuant to N.J. Ct. R.

4:4-4(a)(6).    Id. at 6. Si ce J dge Sch eide                    de , Plaintiff

has not submitted proof that service was conducted upon Melissa

Miles in her capacity as Director of Better Speech.

       Plaintiff seemingly      de           d J dge Sch eide               de    when

she advised the Court on August 20, 2019 that she hired an

investigator to locate Defendant Miles, after Miles failed to

leave a forwarding address. [Dkt. No. 15]. The fact that

Plaintiff successfully served Miles with the application for

defa      a d    ice   f c e         e           f defa         [Dkt. No. 18, Ex.

D] on November 12, 2019 in Bristol, Tennessee, however, does not
                                3
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 4 of 7 PageID: 125



comply with J dge Sch eide                  order to serve the initial summons

to Defendant Miles in her capacity as Director of Better Speech.

Throughout the course of this case, Plaintiff has yet to

properly serve Better Speech, as indicated in detail by Judge

Schneider in his order. Thus, service upon Better Speech has not

been effected and the Court will deny the Motion for Default

Judgment against Better Speech without prejudice.



II. Evidence against Speech Path

      P ai       iff     Amended Complaint asserts that Defendant Miles

 e e ci e         e    a i e c               e    he Defe da           ,   ac    i h

  b    a    ia    di    ega d    f    he    e a a e     a     e    f    he Defe da     ,

a d    ha    a     Defe da             e a e i        ch a way that there exists

serious ambiguity about the manner and capacity in which each of

 he Defe da            a e ac i g.         Id. at 10.

      While Plaintiff has provided the Court with business

 ec    d    i dica i g Defe da             Mi e         e a       a Director with

Better Speech, the Court has received no such evidence that

denotes the relationship between Miles and Speech Path. Outside

 f    he a    ega i        a    e    ed i    P ai   iff       Amended Complaint,

Plaintiff has not provided sufficient evidence of her

entitlement to an award against Speech Path.

      Service of process was successfully effected upon Speech

Path on August 31, 2018 [Dkt. No. 7], yet mere successful
                                4
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 5 of 7 PageID: 126



service is insufficient to grant a Motion for Default Judgment

without further evidence to support Plaintiff           a   ega i    . In

deciding a motion for default judgment, "the factual allegations

in a complaint, other than those as to damages, are treated as

conceded by the defendant." DIRECTV, Inc. v. Pepe, 431 F.3d 162,

165 (3d Cir. 2005). The Court, however, must make "an

independent inquiry into 'whether the unchallenged facts

constitute a legitimate cause of action'" and "must make an

independent determination" regarding questions of law. Days Inn

Worldwide, Inc. v. Mayu & Roshan, L.L.C., No. 06-1581, 2007 U.S.

Dist. LEXIS 41997, 2007 WL 1674485, at *4 (D.N.J. June 8, 2007).

     Despite proper service upon Speech Path, the Court does not

understand how, nor was it presented evidence of,           hi   c   a

relationships with Defendants and Plaintiff. Indeed, Plai            iff

Amended Complaint alleges      serious ambiguity     between the two

Defendants. Plaintiff must do more to persuade this Court that

she is entitled to judgment against Speech Path. The Court

therefore denies the Motion for Default Judgment without

prejudice.



III. Defendant Miles as Corporate Alter Ego

     While Defendant Miles was successfully served in her

individual capacity on April 6, 2019 [Dkt. No. 11], Plaintiff

has failed to put forth sufficient evidence to support why Miles
                                5
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 6 of 7 PageID: 127



should be personally liable in this case. To support personal

liability on behalf of Miles requires an analysis as to how her

actions and practices would allow for a piercing of the

corporate veil.

     As Plaintiff seeks, piercing the corporate veil requires

two elements: a unity of interest and ownership that the

separate personalities of the corporation and the individual no

longer exist, and the circumstances must indicate that adherence

to the fiction of a separate corporate existence would sanction

a fraud or promote injustice. The Mall at IV Group Props., LLC

v. Roberts, 2005 U.S. Dist. LEXIS 31860, *3 (D.N.J. 2005). The

Court must consider six non-exhaustive factors in addressing the

first element:

     1) gross undercapitalization; ... 2) failure to observe

     corporate formalities, 3) non-payment of dividends; 4) the

     insolvency of the debtor corporation; siphoning of funds of

     the corporation by the dominant stockholder; 5) non-

     functioning of other officers or directors; absence of

     corporate records; and 6) the fact that the corporation is

     merely a facade for the operations of the dominant

     stockholder[s]. Craig v. Lake Asbestos of Quebec, Ltd., 843

     F.2d 145, 150 (3d Cir.1988).

For the second element, Plaintiff must allege that the

corporation committed a fraud, injustice, or the like. The Mall
                                6
Case 1:18-cv-10556-RMB-JS Document 24 Filed 01/07/21 Page 7 of 7 PageID: 128



at IV, supra, at 10. None of these factors are detailed, much

less mentioned, i     P ai   iff    filings, and therefore the Court

is unpersuaded that individual liability attributed to Defendant

Miles is supported at this time. Therefore, the Motion for

Default Judgment is denied without prejudice.



     THEREFORE,

     IT IS HEREBY on this 7th day of January, 2021

     ORDERED that for the foregoing reasons, the Motion for

Default Judgment is denied without prejudice. To the extent

Plaintiff can cure the foregoing deficiencies, she may file a

renewed motion.




                                         RENÉE MARIE BUMB
                                         UNITED STATES DISTRICT JUDGE




                                     7
